 

EXHIBIT 10.4

 

EXECUTION VERSION

 

FIRST AMENDMENT TO LOAN AGREEMENT

 

This First Amendment to Loan Agreement (this “First Amendment”) is entered into
as of the 28TH day of February, 2020, by and among MEXCO ENERGY CORPORATION, a
Colorado corporation (“Mexco”), FORMAN ENERGY CORPORATION, a New York
corporation (“Forman”), SOUTHWEST TEXAS DISPOSAL CORPORATION, a Texas
corporation (“Southwest”), and TBO OIL & GAS, LLC, a Texas limited liability
company (“TBO”, and together with Mexco, Forman and Southwest, collectively, the
“Borrowers” or individually a “Borrower”), and WEST TEXAS NATIONAL BANK, a
national bank, as lender (the “Lender”).

 

Recitals:

 

A. The Borrowers and the Lender entered into that certain Loan Agreement dated
as of December 28, 2018 (the “Loan Agreement”).

 

B. Pursuant to the terms of the Loan Agreement, (i) the Lender provided the
Borrowers a revolving line of credit loan with a Commitment (as defined in the
Loan Agreement) in the initial amount of $1,000,000.00 (the “RLOC Loan”), and
(ii) the Borrowers executed that certain Revolving Line of Credit Promissory
Note dated as of December 28, 2018 in the face amount of $1,000,000.00, payable
to the order of the Lender (the “Prior Note”).

 

C. The Borrowers and the Lender desire to amend the Loan Agreement to, among
other matters, (i) increase the amount of the Commitment, and (ii) extend the
maturity date of the RLOC Loan.

 

D. Contemporaneously with the execution of this First Amendment, the Borrowers
have executed and delivered to the Lender that certain Revolving Line of Credit
Promissory Note dated of even date herewith in the face amount of $2,500,000.00,
payable to the order of the Lender (the “Note”), which Note is given in
amendment, restatement, renewal, extension and modification, but not
extinguishment or novation, of the Prior Note.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and other good and valuable consideration, it is hereby agreed among
the Lender and the Borrowers as follows:

 

Agreement:

 

1. Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Loan Agreement.

 

2. Recitation (A) of the Loan Agreement is hereby amended in its entirety to
read as follows:

 

 

 

 

“The Borrowers have requested that the Lender make available to the Borrowers a
revolving line of credit loan facility in the original principal amount of
$2,500,000.00; and”.

 

3. The definition of the defined term “Commitment” set forth in Section 1.1 of
the Loan Agreement is hereby amended in its entirety to read as follows:

 

“ ‘Commitment’ means the Lender’s obligation to make Advances hereunder on the
Loan in amounts not exceeding, in the aggregate, $2,500,000.00.”

 

4. The definition of the defined term “Note” set forth in Section 1.1 of the
Loan Agreement is hereby amended in its entirety to read as follows:

 

“ ‘Note’ means that certain revolving line of credit promissory note in the face
amount of $2,500,000.00, dated as of February 28, 2020, made by the Borrowers
payable to the order of the Lender, in substantially the form attached hereto as
Exhibit I, together with all deferrals, renewals or extensions thereof, which
promissory note shall evidence the Advances made to the Borrowers by the Lender
pursuant to Section 2.1.”

 

5. Section 2.3 of the Loan Agreement is hereby amended in its entirety to read
as follows:

 

“2.3 Repayment Provisions. Interest, computed on the unpaid principal balance of
the Note, shall be due and payable in monthly installments, with the first of
such installments to be paid on March 28, 2020, and subsequent installments to
be paid on the twenty-eighth day of each month thereafter. All of the
outstanding principal and accrued, unpaid interest hereunder shall be due and
payable in full on March 28, 2023, being the date of final maturity hereunder.
All payments of principal and interest required under the Note shall be made in
immediately available funds, and shall be made at Lender’s principal banking
offices in Midland, Texas, provided, however, the Lender may, upon thirty (30)
day’s written notice to the Borrowers, designate a different place of payment.
If a payment under the Note is received by the Lender more than ten (10) days
after it is due, the Borrowers agree to pay a late charge to the Lender equal to
five percent (5%) of the delinquent amount.”

 

6. Pursuant to Section 2.7 of the Loan Agreement the amount of the Borrowing
Base under the Loan Agreement is hereby increased from $1,000,000.00 to
$1,500,000.00 until redetermined by the Lender in accordance with Section 2.7 of
the Loan Agreement.

 

7. Exhibit I to the Loan Agreement is hereby replaced with Exhibit I attached
hereto.

 

8. The effectiveness of this First Amendment shall be subject to the following
conditions precedent: (a) the Borrowers shall have executed and delivered to the
Lender this First Amendment, the Note, amendments to the Deed of Trust, and all
other required documents, all in form and substance satisfactory to the Lender,
and (b) the Borrowers shall have paid to the Lender an origination fee in the
amount of $2,500.00 and an extension fee in the amount of $3,125.00.

 

 

 

 

9. As an inducement to the Lender to enter into this First Amendment, the
Borrowers represent and warrant to the Lender that (a) the representations and
warranties contained in the Loan Agreement and the other Loan Documents are true
and correct as of the date hereof, (b) none of the Borrowers has breached any of
the covenants contained in the Loan Agreement or the other Loan Documents
(except as may have been waived in writing by the Lender), and (c) no default or
Event of Default now exists, nor does there exist any condition or event which,
with notice and/or lapse of time, would constitute a default or Event of Default
under the Loan Agreement or any of the other Loan Documents.

 

10. Neither the execution by the Lender of this First Amendment nor anything
contained herein shall in any way be construed or operate as a waiver by the
Lender of any default or Event of Default (whether now existing or that may
occur hereafter) or of any of the Lender’s rights under the Loan Agreement as
hereby amended or under any of the other Loan Documents.

 

11. Except as provided herein, all terms and provisions of the Loan Agreement
shall remain unchanged. The Borrowers hereby ratify, affirm and reaffirm all of
the terms and provisions of the Loan Agreement, as amended hereby, of the Note
and of the other Loan Documents to the extent each is a party thereto.

 

12. This First Amendment may be executed in any number of identical separate
counterparts (including by electronic or facsimile transmission), each of which
for all purposes is to be deemed an original but all of which shall constitute,
collectively, one agreement.

 

13. Each of the Loan Documents is hereby amended so that any reference in the
Loan Documents to the Loan Agreement shall mean a reference to the Loan
Agreement as amended hereby and any reference in the Loan Documents to the Prior
Note shall mean a reference to the Note (as defined herein). This First
Amendment, the Note, the amendments to the Deed of Trust, and all other
documents executed in connection with this First Amendment constitute Loan
Documents under the Loan Agreement.

 

14. THIS FIRST AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGES FOLLOW.]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed effective as of the date first above written.

 

  BORROWERS:         MEXCO ENERGY CORPORATION         By: /s/ Nicholas C. Taylor
    Nicholas C. Taylor     Chairman of the Board and     Chief Executive Officer
        FORMAN ENERGY CORPORATION         By: /s/ Nicholas C. Taylor    
Nicholas C. Taylor     Chairman of the Board and     Chief Executive Officer    
    SOUTHWEST TEXAS DISPOSAL CORPORATION         By: /s/ Nicholas C. Taylor    
Nicholas C. Taylor     Chairman of the Board and     Chief Executive Officer    
    TBO OIL & GAS, LLC         By: /s/ Nicholas C. Taylor     Nicholas C. Taylor
    Chairman of the Board and     Chief Executive Officer         LENDER:      
  WEST TEXAS NATIONAL BANK         By: /s/ Beau Whatley     Beau Whatley    
Vice President

 

 

 



 

Exhibit I

 

Form of Note

 

REVOLVING LINE OF CREDIT PROMISSORY NOTE

 

$2,500,000.00 ______________, 2020

 

1. For value received, MEXCO ENERGY CORPORATION, a Colorado corporation
(“Mexco”), FORMAN ENERGY CORPORATION, a New York corporation (“Forman”),
SOUTHWEST TEXAS DISPOSAL CORPORATION, a Texas corporation (“Southwest”), and TBO
OIL & GAS, LLC, a Texas limited liability company (“TBO”, and together with
Mexco, Forman and Southwest, collectively, the “Makers” or individually a
“Maker”), jointly and severally, promise to pay to the order of WEST TEXAS
NATIONAL BANK, a national bank (the “Lender”), at its offices at 6 Desta Dr.,
Suite 2400, Midland, Texas 79705, in lawful money of the United States of
America, the principal sum of TWO MILLION FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($2,500,000.00), or so much thereof as may be advanced and outstanding
at any time or from time to time pursuant to the Loan Agreement (as hereinafter
defined), together with interest on the principal amount from time to time
outstanding hereunder, from the date of the disbursement of such principal until
maturity, at an annual rate of interest which shall from day to day be equal to
the lesser of (a) the Wall Street Journal Prime Rate in effect on such date
(calculated on the basis of actual days elapsed, but computed as if each
calendar year consisted of 360 days), plus one half of one percent (0.50%), or
(b) the Highest Lawful Rate; provided, however, all past due principal and
interest on this Note will bear interest from the maturity thereof until paid,
at the Default Rate, as defined in the Loan Agreement.

 

2. This Note is executed pursuant to the terms of that certain Loan Agreement,
dated as of December 28, 2018, by and among the Makers, as borrowers, and the
Lender, as lender, as amended by that certain First Amendment to Loan Agreement,
dated of even date herewith, by and among the Makers, as borrowers, and the
Lender, as lender, as the same may be further amended, restated, extended or
otherwise modified from time to time (the “Loan Agreement”). This Note
incorporates by reference the terms of the Loan Agreement. In the event of a
conflict between the terms of this Note and the terms of the Loan Agreement, the
terms of the Loan Agreement will be deemed to be controlling. Capitalized terms
not defined in this Note shall have the meaning given to such terms in the Loan
Agreement. This is a Revolving Line of Credit Promissory Note. Accordingly, it
is contemplated that there will be Advances and payments on this Note from time
to time, but no Advances or payments (including total payment of the unpaid
principal balance outstanding prior to maturity) shall affect or impair the
validity or enforceability of this Note as to future Advances hereunder.
Notwithstanding the face amount of this Note, in no event shall the outstanding
principal amount of all Advances made hereunder at any time exceed the lesser of
(i) the Commitment or (ii) the Borrowing Base then in effect. Reference is made
to the Loan Agreement for further statements regarding the obligation of Lender
to make Advances hereunder.

 

 

 

 

3. Interest, computed on the unpaid principal balance of this Note, shall be due
and payable in monthly installments, with the first of such installments to be
paid on March 28, 2020, and subsequent installments to be paid on the
twenty-eighth day of each month thereafter. All of the outstanding principal and
accrued, unpaid interest hereunder shall be due and payable in full on March 28,
2023, being the date of final maturity hereunder. All payments of principal and
interest required under this Note shall be made in immediately available funds,
and shall be made at Lender’s principal banking offices in Midland, Texas,
provided, however, the Lender may, upon thirty (30) day’s written notice to the
Makers, designate a different place of payment. If a payment under this Note is
received by the Lender more than ten (10) days after it is due, the Makers agree
to pay a late charge to the Lender equal to five percent (5%) of the delinquent
amount.

 

4. If an Event of Default should occur under the terms of the Loan Agreement,
thereupon at the option of Lender, the principal balance and accrued interest of
this Note will become and be due and payable forthwith without presentment,
demand, notice of default, protest, notice of protest or dishonor, notice of
nonpayment, notice of acceleration or the intent to accelerate, or other notice
of any kind, all of which are hereby expressly waived by each Maker and each
other liable party. Lender may waive any default without waiving any prior or
subsequent default.

 

5. To the extent not prohibited by applicable Law, Makers will pay all costs and
expenses and reimburse Lender for any and all expenditures of every character
incurred or expended from time to time, regardless of whether a default or Event
of Default will have occurred, in connection with Lender exercising any of its
rights and remedies under this or any other instrument now or hereafter securing
the indebtedness evidenced hereby or at Law, including, without limitation, all
filing fees, taxes, brokerage fees and commissions, title review and abstract
fees, Uniform Commercial Code search fees, other fees and expenses incident to
title searches, reports and security interests, escrow fees, attorneys’ fees,
legal expenses, and court costs, provided, however, that no right or option
granted by Makers or Lender or otherwise arising pursuant to any provision of
this or any other instrument will be deemed to impose or admit a duty on Lender
to supervise, monitor or control any aspect of the character or condition of the
assets of Makers or any operations conducted in connection with it for the
benefit of any Maker or any other person or entity other than Lender.

 

6. If this Note is not paid at maturity whether by acceleration or otherwise and
is placed in the hands of an attorney for collection, or suit is filed hereon,
or proceedings are had in probate, bankruptcy, receivership, reorganization,
arrangement or other legal proceedings for collection hereof, Makers and each
other liable party agree to pay Lender its collection costs, including a
reasonable amount for attorneys’ fees, but in no event to exceed the maximum
amount permitted by Law. Each Maker and each other liable party are and will be
directly and primarily, jointly and severally, liable for the payment of all
sums called for hereunder, and each Maker and each other liable party hereby
expressly waive bringing of suit and diligence in taking any action to collect
any sums owing hereon and in the handling of any security, and each Maker and
each other liable party hereby consent to and agree to remain liable hereon
regardless of any renewals, extensions for any period or rearrangements hereof,
or partial prepayments hereon, or any release or substitution of security
hereof, in whole or in part, with or without notice, from time to time, before
or after maturity.

 

 

 

 

7. It is the intention of the parties hereto to comply strictly with the
applicable usury Laws as in effect from time to time; and in this connection,
there shall never be taken, reserved, contracted for, collected, charged or
received on this Note or any other Obligations interest in excess of that which
would accrue at the Highest Lawful Rate. For purposes of Chapter 303 of the
Texas Finance Code, as amended, the Makers agree that the Highest Lawful Rate
shall be the “weekly rate ceiling” as defined in such chapter, provided that the
Lender may also rely, to the extent permitted by applicable Laws, on alternative
maximum rates of interest under such other applicable Laws, if greater.

 

If under any circumstances the aggregate amount paid on the Obligations includes
amounts that are by Law deemed to be interest which exceed the Highest Lawful
Rate (the “Excess Interest”), the Makers and the Lender stipulate that such
payment and collection will have been and will be deemed to have been, to the
fullest extent permitted by applicable Laws, the result of mathematical error on
the part of the Makers and the Lender, and the Lender shall promptly credit the
amount of such Excess Interest on the principal amount of the outstanding
Obligations, or if the principal amount of the Obligations shall have been paid
in full, refund the Excess Interest to the Makers. In the event that the
maturity of this Note is accelerated by reason of an election of the Lender
resulting from any Event of Default, or in the event of any prepayment, then
such consideration that constitutes interest under Laws applicable to the Lender
may never exceed the Highest Lawful Rate, and Excess Interest, if any, provided
for in this Note, the Loan Agreement or otherwise shall be canceled
automatically by the Lender as of the date of such acceleration or prepayment
and, if theretofore paid, shall be credited by the Lender on the principal
amount of the Obligations, or if the principal amount of the Obligations shall
have been paid in full, refunded by the Lender to the Makers.

 

All sums paid, or agreed to be paid, to the Lender for the use, forbearance, and
detention of the proceeds of the Loan shall, to the extent permitted by
applicable Law, be amortized, prorated, allocated, and spread throughout the
full term of the Obligations until paid in full so that the actual rate of
interest is uniform, but does not exceed the Highest Lawful Rate, throughout the
full term hereof.

 

8. Makers reserve the option of prepaying the principal of this Note, in whole
or in part, at any time after the date hereof without penalty. At the option of
Lender, it may demand (at any time at or after prepayment) all accrued and
unpaid interest with respect to the principal amount prepaid through the date of
prepayment. All amounts of principal so prepaid and received by the owner and
holder of this Note will be applied to the last maturing installments of this
Note in their inverse order of maturity.

 

9. This Note is secured by the Security Documents described in the Loan
Agreement.

 

10. Lender reserves the right, exercisable in Lender’s sole discretion and
without notice to Makers or any other person, to sell participations, to assign
its interest or both, in all or any part of this Note or the debt evidenced by
this Note.

 

11. This Note shall be governed by and construed in accordance with the Laws of
the United States of America and the State of Texas, except to the extent the
location or nature of the collateral securing this Note requires the application
of the Laws of other jurisdictions to be applied as to matters of creation,
perfection and priority of liens and the rights of Lender upon default.

 

 

 

 

12. This Note is given in amendment, restatement, renewal, extension and
modification, but not extinguishment or novation, of that certain Revolving Line
of Credit Promissory Note dated as of December 28, 2018 in the face amount of
$1,000,000.00, made by Makers and payable to the order of Lender.

 

13. By execution of this Note, each Maker acknowledges the receipt of the
following notices from Lender:

 

“THE LOAN AGREEMENT, THIS NOTE, AND ALL OTHER LOAN DOCUMENTS EXECUTED HEREWITH
TOGETHER CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.”

 

“THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.”

 

[Signature Page Follows]

 

 

 

 

Effective as of the date first above written.

 

  MAKERS:         MEXCO ENERGY CORPORATION         By:       Nicholas C. Taylor
    Chairman of the Board and     Chief Executive Officer         FORMAN ENERGY
CORPORATION         By:       Nicholas C. Taylor     Chairman of the Board and  
  Chief Executive Officer         SOUTHWEST TEXAS DISPOSAL CORPORATION        
By:       Nicholas C. Taylor     Chairman of the Board and     Chief Executive
Officer         TBO OIL & GAS, LLC         By:       Nicholas C. Taylor    
Chairman of the Board and     Chief Executive Officer

 

 

 

 

By its signature, Lender acknowledges the truth of the notice hereinabove
stated.

 

  LENDER:         WEST TEXAS NATIONAL BANK       By:       Beau Whatley     Vice
President

 

 